Citation Nr: 1440023	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1986 to January 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. Jurisdiction of the claims file was subsequently transferred to the RO in Atlanta, Georgia.

In February 2012, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The Board remanded the current issues on appeal in January 2013 and March 2014 for further development.  The case has since been returned to the Board for appellate review.  In the same March 2014 decision, the Board adjudicated several other issues that are no longer on appeal.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional VA treatment records that have been reviewed by both the RO and the Board.  

The issues of entitlement to service connection for bilateral elbow and bilateral knee disorders have been raised by the record, but have not been properly adjudicated by the RO.  See e.g., February 2012 hearing testimony at page 18.  Therefore, the Board does not have jurisdiction over these service connection issues, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current right shoulder disorder that manifested in service or within one year thereafter or that is related to his military service.

2.  The Veteran does not have a current bilateral ankle disorder that manifested in service or within one year thereafter or that is related to his military service, including in-service treatment for ankle sprains.   


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active service, nor may arthritis of the right shoulder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A bilateral ankle disorder was not incurred in or aggravated by active service, nor may arthritis of both ankles be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant service connection claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The duty to notify for the right shoulder and bilateral ankle issues in this case was satisfied by letters sent to the Veteran in September 2005, October 2006, July 2007, and February 2013.  Moreover, the service connection issues were last adjudicated by the RO in an August 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  

Despite being advised to do so in the January 2013 Board remand and the RO's subsequent February 2013 VCAA notice letter, the Veteran did not authorize VA to secure any additional private medical evidence from Conyers Family Practice.  At present, the claims folder already contains records from this facility dated from 2006 to 2012.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  

The Veteran was also afforded VA examinations and opinions in June 2014 that addressed the etiology of his current bilateral ankle and right shoulder disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  As such, there is no basis for any further VA examination or opinion as to these particular issues on appeal.  The VA examinations and opinions are adequate.  

With regard to the February 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the travel board hearing, the Veterans Law Judge, the Veteran, and the representative outlined the service connection issues on appeal.  They engaged in a discussion as to substantiation of those claims.  The Veteran discussed his specific symptomatology and why he believed his disorders should be service-connected.  Potential favorable outstanding medical evidence was discussed, including private medical evidence.  See testimony at pages 45-47.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the February 2012 hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

With regard to the previous January 2013 and March 2014 Board remands, the Board finds that the RO substantially complied with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO secured additional VA treatment records dated through 2014; sent the Veteran medical authorization forms to secure potential private medical evidence; and afforded the Veteran June 2014 VA medical examinations and opinions for his service connection claims on appeal.  As such, the RO has substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of these particular claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.


II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if this disease is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) such as arthritis be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as arthritis) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for a "chronic disease" - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay evidence.  Barr, 21 Vet. App. at 308.  If the disability is of the type for which lay evidence is competent, in making its determination regarding service connection, the Board, after making a credibility determination regarding the lay evidence, must weigh that evidence against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


A.  Right Shoulder Disorder 

The Veteran has contended that his current right shoulder degenerative joint disease began during his active service.  He has stated that he had recurrent right shoulder strains during service.  He has maintained that his military occupational specialty (MOS) as a telephone maintenance man during service from 1986 to 2006 caused the development of his right shoulder problems.  He indicated that the onset of his right shoulder pain was sometime in 2001.  He has taken Motrin to treat his pain.  See September 2005 claim; February 2006 and June 2014 VA examination reports; February 2012 hearing testimony at pages 4-7.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disorder. 

Initially, the Veteran's service treatment records and his DD Form 214 do not show that he served in the Southwest Asia Theater of operations anytime from August 2, 1990, to the present, for purposes of establishing his status as a "Persian Gulf Veteran."  38 C.F.R. § 3.317(e).  Specifically, his DD Form 214 does not reflect receipt of medals, badges, decorations, ribbons, wounds in action, or participation in campaigns that specifically denote service in the Southwest Asia Theater of operations.  At the February 2012 hearing, the Veteran himself denied ever serving in the Persian Gulf.  See testimony at page 26.  Therefore, any further analysis involving an undiagnosed illness or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology is not warranted.  See 38 C.F.R. § 3.317(a)(2).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current right shoulder disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, a June 2014 VA examiner diagnosed minimal degenerative joint disease of the right acromioclavicular (AC) joint.  This diagnosis was shown by a June 2014 VA X-ray report.  Thus, the Veteran clearly has a current right shoulder disorder, and the remaining question is whether this disorder manifested in service, within one year of service (for arthritis), or is otherwise related thereto.

The Veteran's service treatment records dated from 1986 to 2006, which is a 20-year period, are negative for any complaints, treatment, or diagnosis of a right shoulder disorder.  His service records also do not verify any right shoulder strains or arthritis as the Veteran has alleged.  Only left shoulder degenerative joint disease was shown by in-service X-rays dated in June 2005.  These X-rays were taken when the Veteran complained of left shoulder pain after rolling out of bed one morning.  Notably, there was no allegation of right shoulder pain at that time.  Thus, the Veteran's service treatment records provide no evidence in support of the right shoulder disorder claim.  There is no probative indication the Veteran had a chronic right shoulder disorder, to include arthritis, at the time he separated from service in January 2006.    

Following his military service, there is no objective indication of arthritis or degenerative changes of the right shoulder within one year after service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Rather, the first evidence of arthritis was revealed in 2014 X-rays, which would have been eight years after his separation from service.  Thus, the Veteran is not entitled to service connection for right shoulder AC joint arthritis on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   
     
Moreover, the evidence as a whole does not establish continuity of symptomatology of right shoulder arthritis or frequent or persistent symptoms for any other right shoulder disorder since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  The Board does acknowledge the Veteran's lay assertion that he has had right shoulder pain since the time of his military service.  He is certainly competent to attest to any injury and observable symptomatology thereafter.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  However, the Board finds that the clinical evidence of record outweighs his lay assertions of the existence of a right shoulder disorder continuously from the time of his military service.  

For continuity of symptomatology or frequent and persistent symptoms, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, weigh a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.  That is, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, during service, although the Veteran reported left shoulder pain and cervical spine pain, as well as other medical disorders, he did not report right shoulder pain during service.  The Board finds it unlikely that the Veteran would report the presence of left shoulder pain, but not right shoulder pain, if actual right shoulder symptoms were present from 1986 to 2006.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the Board may consider a lack of notation of medical condition or symptoms in a service medical record where such notation would normally be expected).  

In addition, following service, the clinical evidence of record does not reveal objective evidence of a right shoulder disorder until 2009, several years after discharge from service.  Specifically, at a February 2006 VA examination, only one month after separation from service, the examination demonstrated full range of motion for the right shoulder with no objective findings verifying the Veteran's subjective complaints of pain.  There was also no additional loss of range of motion for the right shoulder upon repetitive motion due to pain or any other functional loss factor.  In fact, the VA examiner assessed in February 2006 that the left shoulder was abnormal due to additional loss of left shoulder abduction of 10 degrees due to pain and stiffness.  There was no such finding for the right shoulder.  Moreover, it was not until a February 2009 VA examination that some loss of range of motion for the right shoulder was observed.  In addition, VA and private treatment records dated from 2006 to 2014 are negative for any complaints, treatment, or diagnosis of a right shoulder disorder.  

With regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current right shoulder arthritis is related to his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  On VA examination in June 2014, the examiner provided a diagnosis of right shoulder degenerative joint disease.  However, the examiner concluded "[i]t is less likely than not that his right shoulder condition is related to service."  The examiner provided several reasons for his conclusion.  The examiner reasoned that the "minimal" arthritis in the AC joint with a normal GH joint is inconsistent with the symptomatology reported by the Veteran.  Rather, the arthritis is consistent with age.  In addition, the examiner noted that the Veteran did not have significant treatment for the right shoulder since separating from service.  The examiner further remarked that the earlier right shoulder VA examination in 2006 was normal.  (This finding is consistent with the Board's analysis of the clinical evidence of record mentioned above).  Finally, the examiner observed that the range of motion examination of the right shoulder for the Veteran was "unsatisfactory."  During the range of motion examination, the Veteran "did not move his arm and he twisted his body."  However, upon observing him at other times, such as when he was donning and doffing his clothing and shoes and doing other things, he had more mobility of the joint.  In fact, the examiner observed that the Veteran "moved his R [right] shoulder quite freely" in those situations.  The Board emphasizes that this documented evidence impacts the veracity of the Veteran's reported right shoulder difficulties.  A witness's credibility may be impeached by a showing of interest or bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   

Overall, the June 2014 VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  

With regard to lay evidence of a nexus of current right shoulder arthritis to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of right shoulder pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the June 2014 VA examiner, who determined that the Veteran's current right shoulder arthritis did not originate during service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board concludes that service connection for a right shoulder disorder is not warranted.


B.  Bilateral Ankle Disorder 

The Veteran has contended that his current bilateral ankle disorder, to include recurrent sprains, began during his active service.  He has reported that he sustained bilateral ankle sprains during service after playing basketball.  He takes Motrin for occasional swelling and pain of the ankles, which occurs at times for no apparent reason, but also when he engages in exercise or physical therapy.  He has indicated that he has worn ankle braces since his active service.  See September 2005 claim; February 2006 and June 2014 VA examination reports; February 2012 hearing testimony at pages 30-33.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a bilateral ankle disorder. 

With regard to a current disability, a June 2014 VA examiner diagnosed minimal degenerative joint disease of both ankles.  This diagnosis was shown by a June 2014 VA X-ray report.  Thus, the Veteran clearly has a current bilateral ankle disorder, and the remaining question is whether this disorder manifested in service, within one year of service (for arthritis), or is otherwise related thereto.

The Veteran's service treatment records document right and left ankle sprain injuries in December 1986 and July 1987 that occurred during basketball games.  The Veteran was placed on physical profile and was on crutches for several weeks.  A January 1989 service treatment record noted that he wore a left ankle corset, performed ankle strengthening exercises, and was assessed with chronic left ankle sprains.  A May 2005 service treatment record recorded left ankle/Achilles pain due to a left hamstring strain.  Thus, service treatment records do provide some evidence of occasional treatment for bilateral ankle problems.  However, there is no mention of arthritis for either ankle during service.  

Following service, a February 2006 VA examiner found no objective findings for either ankle, despite the Veteran's subjective complaints of recurrent sprains.  He exhibited full range of motion for both ankles.  Upon repetition, there was no additional loss of any range of motion.  The examiner stated there was no evidence of any chronic bilateral ankle condition.  However, ankle X-rays were not taken at that time.  Subsequently, the Veteran was treated for pain and swelling in both ankles in October 2006 and June 2009 after exercise according to private Conyers Family Practice reports.  VA and private treatment records dated from 2006 to 2014 are otherwise negative for any complaints, treatment, or diagnosis of a bilateral ankle disorder.  

Following his military service, there is no objective indication of arthritis or degenerative changes of either ankle within one year after service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Rather, the first evidence of arthritis was revealed in 2014 X-rays, which would have been eight years after his separation from service.  Thus, the Veteran is not entitled to service connection for bilateral ankle arthritis on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   
     
Moreover, the evidence as a whole does not establish continuity of symptomatology of bilateral ankle arthritis or frequent or persistent symptoms for any other ankle disorder since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  The Board does acknowledge the Veteran's lay assertion that he has had bilateral ankle pain since the time of his military service.  He is certainly competent to attest to any injury and observable symptomatology thereafter.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  However, the Board finds that the clinical evidence of record outweighs his lay assertions that his bilateral ankle arthritis existed continuously from the time of his military service to the present.  Specifically, at a February 2006 VA examination, only one month after separation from service, he had full range of motion for both ankles with no objective findings verifying the Veteran's subjective complaints of pain.  There was also no additional loss of range of motion for the ankles upon repetitive motion.  The examiner also indicated that there was no evidence of any chronic bilateral ankle condition.

With regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current bilateral ankle arthritis is related to his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  On VA examination in June 2014, the examiner provided a diagnosis of bilateral ankle degenerative joint disease.  However, the examiner concluded "[i]t is less likely than not that his ankle conditions are related to service."  The examiner provided several reasons for his conclusion.  The examiner reasoned that the "minimal" arthritis in the ankles is well within the expectation of age, and is consistent with age.  Also, the actual examination of the ankles was also normal according to the June 2014 VA examiner.  In addition, the examiner noted that the Veteran did not have significant treatment for the ankles since separating from service.  The examiner further remarked that the VA examination for the ankles in 2006 was normal.  (This finding is consistent with the Board's analysis of the clinical evidence of record mentioned above).  In making this determination, the examiner also discussed the Veteran's in-service treatment for left ankle sprains, as well as his lay assertions.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Overall, the June 2014 VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  

With regard to lay evidence of a nexus of current bilateral ankle arthritis to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of ankle pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the June 2014 VA examiner, who determined that the Veteran's current bilateral ankle arthritis did not originate during service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at, 1344.  In this case, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board concludes that service connection for a bilateral ankle disorder is not warranted.










ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a right ankle disorder is denied. 

Service connection for a left ankle disorder is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


